Citation Nr: 1731146	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-21 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, and anxiety disorder, not otherwise specified (NOS).  

2.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a sleep disorder, to include sleep apnea.  

3.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for muscle pain.  

4.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for degenerative arthritis.  


REPRESENTATION

Veteran represented by:	Lauren D. Sprague, Attorney at Law
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in March 2017.  Additional evidence was submitted and the Veteran waived initial RO consideration fo the evidence.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  In an unappealed April 2007 rating decision, the RO denied reopening the issues of service connection for a dysthymic disorder with fatigue and a sleep disorder, arthralgias/muscle pain and joint pain, to include arthritis, because the evidence did not show a psychiatric disorder with a sleep disorder related to service, and did not show a disability manifested by arthralgias/muscle pain and joint pain, to include arthritis.  

2.  Evidence received since the April 2007 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating entitlement to service connection for a psychiatric disorder, a sleep disorder, muscle pain, and joint pain, to include arthritis.  


CONCLUSIONS OF LAW

1.  The April 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2016).

2.  The criteria for reopening the issue of entitlement to service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for reopening the issue of entitlement to service connection for a sleep disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for reopening the issue of entitlement to service connection for muscle pain have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for reopening the issue of entitlement to service connection for arthritis have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Law and Regulations

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


II.  Analysis

A.  Psychiatric Disorder and Sleep Disorder

In April 2007, the RO denied reopening a claim for a psychiatric disorder with a sleep disorder, which had previously been denied in October 1999.  At the time of the prior rating decision, the record included service treatment records (STRs), post-service treatment records, and the Veteran's statements.  The evidence was reviewed and the RO denied reopening the issue based on a finding that the evidence was not material, as there was no competent evidence linking psychiatric symptoms, to include sleep difficulty, to service.  

The Veteran was notified of the decision by a letter dated later that same month.  Thus, VA complied with its duties to notify the Veteran.  

Because the Veteran did not submit a notice of disagreement to the April 2007 rating decision with respect to a psychiatric disorder, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  No new and material evidence pertinent to the claim was received record within one year of the April 2007 determination.  38 C.F.R. § 3.156(b). 

However, as noted previously, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence associated with the file since the RO's April 2007 rating decision includes a February 2009 VA treatment record noting sleep apnea, and a March 2015 submission from the Veteran's private psychologist stating that the Veteran's PTSD with symptoms, to include sleep disturbance, and major depression are related to service.  

When considered with previous evidence of record, the Board finds the opinion relating a psychiatric disorder and sleep disturbance to service raises a reasonable possibility of substantiating service connection for a psychiatric disorder and a sleep disorder, such as sleep apnea.  As such, the evidence is new and material and the matters are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying issues of entitlement to service connection for a psychiatric disorder and a sleep disorder are addressed in the remand below.  

B.  Muscle Pain and Arthritis

In April 2007, the RO denied reopening a claim for arthralgias/muscle pain and joint pain, to include arthritis, of the hands, arms, elbows, shoulders, hips, ankles, legs, and right knee, which had previously been denied in October 1999.  At the time of the prior rating decision, the record included STRs, post-service treatment records, and the Veteran's statements.  The evidence was reviewed and the RO denied reopening the matters based on a finding that the evidence was not material, as there was no diagnosis of a chronic disability manifested by arthralgias/muscle pain and joint pain, to include arthritis.  

As detailed previously, the April 2007 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Evidence associated with the file since the RO's April 2007 rating decision includes not only the Veteran's testimony at the Board hearing in March 2017 but also VA treatment records in February 2009 noting pain, to include in the shoulders, for which medication was prescribed.  Possible degenerative joint disease of the spine and possible arthritis in the shoulder was noted.  In addition, a September 2014 record notes that the Veteran had been diagnosed with arthritis by private doctors.  

When considered with previous evidence of record, to include STRs reflecting muscle spasm in the back in April 1982, and complaints of back pain in August 1982 and June 1991, left retropatellar pain syndrome in February 1988, and an assessment of lumbar spine strain/spasm in June 1992, along with the July 1992 separation examination in which he indicated that he had or had had cramps in his legs and recurrent back pain, the Board finds the additional evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection a disability manifested by arthralgias/muscle pain and joint pain, to include arthritis.  As such, the evidence is new and material and the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The underlying service connection issues for muscle pain and arthritis are addressed in the remand below.  


ORDER

New and material evidence has been presented to reopen the claim of entitlement to service connection for a psychiatric disorder; to that limited extent, the appeal is granted.  

New and material evidence has been presented to reopen the claim of entitlement to service connection for a sleep disorder; to that limited extent, the appeal is granted.  

New and material evidence has been presented to reopen the claim of entitlement to service connection for a muscle pain; to that limited extent, the appeal is granted.  

New and material evidence has been presented to reopen the claim of entitlement to service connection for arthritis; to that limited extent, the appeal is granted.  


REMAND

The Veteran seeks service connection for a psychiatric disorder, a sleep disorder, muscle pain, and arthritis.  He maintains that associated symptoms had their onset either during service or as a result of service.  

With respect to a psychiatric disorder, in December 2009, the RO determined that there was a lack of information required to corroborate the Veteran's reported in-service stressors, noting that the Veteran did not respond to a request for such.  In March 2015, however, and consistent with his DD FORM 214, the Veteran stated that he was assigned to the 84th Transportation Co, 260th Quartermaster Battalion, 24th Infantry Division, and deployed to the Southwest Asia Theater of Operations from October 1990 to April 1991.  He added that in addition to his military occupational specialty (MOS) of wheel vehicle mechanic, he was also the Commander's driver.  He further noted having had to take cover in bunkers due to scud missile attacks, to include in March 1991.  Additionally, he stated that one member of his unit was killed in a motor vehicle accident.  Further, at the hearing in March 2017, he stated that he traveled with the infantry convoys and saw casualties in Basra, Iraq.  As such, attempts must be made to corroborate the Veteran's reported in-service stressors.  

In addition, the July 1992 separation examination report notes that the Veteran was involved in a motor vehicle accident in Saudi Arabia, and was treated for a resulting bump on his head.  Records of treatment during service in the Southwest Asia Theater of Operations are not associated with the Veteran's STRs.  As such, additional development is to be undertaken in an effort to obtain the Veteran's complete STRs.  

In addition, the record reflects that the Veteran separated from the National Guard in October 1994.  It is unclear whether the complete National Guard records are associated with the file.  In view of the evidence, to include the legibility of the service personnel records (SPRs) and the Veteran's assertions, the RO should attempt to obtain the complete National Guard records, as they may be pertinent to the issues on appeal.  

The Board notes that although a March 2015 submission from the Veteran's private psychologist attributes both PTSD and major depression to combat exposure during service, as reflected above, additional development is required to corroborate the reported stressors.  

In addition, the Board notes that the January 2013 VA examination report states that although the Veteran's stressors were consistent with both PTSD and the medical records, he did not report enough symptoms to meet the criteria for a formal diagnosis of PTSD.  Rather, his symptoms were attributed to a diagnosis of anxiety disorder, NOS, and it was noted that polysubstance abuse was related to his anxiety disorder because he used drugs and alcohol to deal with stress upon returning from service in the Southwest Asia Theater of Operations.  An opinion as to whether anxiety disorder, NOS, is a result of service was not provided.  As such, the opinion is not completely adequate.  Thus, a new VA examination is warranted, including to determine whether the Veteran has PTSD due to fear of hostile military activity.  See 38 C.F.R. § 3.304(f)(3).

With respect to a sleep disorder, and although a September 2014 VA treatment record reflects that the Veteran was diagnosed with sleep apnea in 2005, at the Board hearing in March 2017, the Veteran stated that he had symptoms of sleep apnea during service but that it went undiagnosed.  In addition, the private opinion submitted in March 2015 notes that the Veteran's sleep disturbance is associated with his psychiatric disorders.  In view of the Veteran's assertions and the evidence, VA examination is warranted with respect to the nature and etiology of a sleep disorder, to include sleep apnea.  

With respect to the remaining claims, the Veteran maintains that he has muscle pain and joint pain, to include arthritis, as a result of strenuous work associated with his MOS during service, to include heavy lifting on a daily basis.  As noted, the Veteran had service in the Southwest Asia Theater of Operations and was exposed to environmental hazards during his service.  As the RO has determined that the Veteran does not have a diagnosis of arthritis or a diagnosis with respect to a disability manifested by muscle pain, the provisions of provisions of 38 C.F.R. § 3.317 are for consideration.  

Accordingly, these issues are REMANDED for the following actions:

1.  Make additional requests from all appropriate source(s) for a complete copy of the Veteran's service records, including STRs, as well as SPRs, and National Guard records.  All reasonable attempts should be made to obtain such records. 

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC) and/or any and all other entities deemed appropriate to provide any available information which might corroborate the Veteran's claimed stressors, to include witnessing casualties in Basra, Iraq, and of having been the subject of scud missile attacks, to include in March 1991, and of having a fellow soldier killed in a motor vehicle accident.  

If multiple requests are required to obtain the information sought, they should be made.  All requests and responses received from each contacted entity should be associated with the claims file.

3.  After completion of the above, schedule the Veteran for appropriate VA examinations by appropriate medical professional(s) with respect to a psychiatric disorder, a sleep disorder, muscle pain, and joint pain, to include arthritis.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner(s) should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a psychiatric disorder, to include PTSD, major depression, and anxiety disorder, NOS, a sleep disorder, to include sleep apnea, muscle pain, and joint pain, to include arthritis, had its onset during service or within the initial year or is otherwise is related to his active service. 

If PTSD is diagnosed, the underlying stressors should be identified and it should be determined if it is based on a fear of hostile military activity during service.

If there is sleep disturbance, or joint or muscle symptoms, including pain, that cannot be attributed to a known diagnosis, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness (MUCMI) related to the Veteran's Persian Gulf War service.  

A rationale for all opinions expressed should be provided. 

4.  Finally, readjudicate the issues on appeal on the merits.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


